 1
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10
     MICHAEL WYLAND,                                     Case No. 1:18-CV-01414-DAD-JLT
11
                       Plaintiff,                        [PROPOSED] ORDER TO CONTINUE
12                                                       SCHEDULING CONFERENCE
                vs.
13                                                       (Doc. 18)
   BERRY PETROLEUM COMPANY, LLC, a
14 Delaware limited liability company; and
   DOES 1 through 50, inclusive,
15
                       Defendant.
16
17              Based upon the stipulation of the parties, the Court ORDERS:

18              1.     The scheduling conference set in this matter for Monday, March 18, 2019, is

19 continued to Monday, May 14, 2019, at 8:30 a.m.
20
21 IT IS SO ORDERED.
22       Dated:       March 1, 2019                             /s/ Jennifer L. Thurston
23                                                      UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

     618109.2
                          [PROPOSED] ORDER TO CONTINUE SCHEDULING CONFERENCE
